Citation Nr: 1206295	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  07-26 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for an abdominal scar resulting from repair of a torn bowel due to complications of a colonoscopy performed at the Atlanta VA Medical Center (VAMC) in June 2001. 

2.  Entitlement to compensation under 38 U.S.C. § 1151 for other residuals resulting from complications of a colonoscopy performed at the Atlanta VAMC in June 2001, to include hepatitis B and C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied compensation under 38 U.S.C.A. § 1151 for hepatitis B and C. 

The Board notes that the Veteran initially claimed compensation for hepatitis B and C as a result of VA care, to include surgical repair of a torn bowel caused by a routine colonoscopy performed at the Atlanta VAMC in June 2001.  Because the record clearly shows that the Veteran suffered a perforated bowel as a result of the colonoscopy, the Board has recharacterized this claim more broadly to encompass any residuals shown to be proximately caused by the complications of the June 2001 colonoscopy.  For the sake of clarity, the Board has split the issues of compensation for an abdominal scar resulting from bowel repair necessitated by the June 2001 colonoscopy, and compensation for hepatitis B and C resulting from complications of that procedure. 

The Veteran testified at a September 2001 Board hearing before the undersigned, which was held at the Atlanta RO.  A transcript of the hearing has been associated with the claims file.





FINDINGS OF FACT

1.  An abdominal scar was caused by bowel repair necessitated by complications of a June 2001 colonoscopy performed at the Atlanta VAMC which were the result of VA fault.

2.  The competent evidence of record does not show that the Veteran has hepatitis B and C or other disabilities caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA when it conducted the June 2001 colonoscopy or caused by an event not reasonably foreseeable resulting from that procedure. 


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for an abdominal scar resulting from complications of a June 2001 colonoscopy performed at the Atlanta VAMC have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011). 

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis B and C or other residuals resulting from complications of a June 2001 colonoscopy performed at the Atlanta VAMC have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Compensation under the provisions of 38 U.S.C.A. § 1151 for an abdominal scar has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See id.; see also Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  With regard to compensation under section 1151 for hepatitis B and C, the Board finds that VA's duties under the VCAA have been satisfied, as discussed below.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, a July 2005 letter informed the Veteran of the requirements for substantiating a claim under the provisions of 38 U.S.C.A. § 1151, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board notes that records of the Veteran's June 2001 surgical bowel repair at Southern Regional Hospital have not been obtained.  While the Veteran had initially failed to provide an address for this hospital in authorized release forms he submitted to VA, he did provide the address in an authorized release form received by VA in February 2006.  However, the RO still did not request these records.  After receiving another authorized release form dated in August 2008 which again failed to provide the address for Southern Regional, the RO unsuccessfully attempted to contact the Veteran and request the address.  It seems that the RO did not realize that the Veteran had already provided the address for Southern Regional.  Nevertheless, the Board finds that VA's failure to request records of the June 2001 abdominal surgery was harmless error.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Golz v. Shinseki, 590 F.3d 1317, 1321, 1321 (Fed. Cir. 2010) that to conclude that all medical records are relevant would render the word 'relevant' superfluous in 38 C.F.R. § 5103A.  The Federal Circuit further held that the Government is not required to "obtain records in every case in order to rule out their relevance."  Id. at 1323.  Rather, VA is required to examine the information related to the medical records and to obtain those records only "if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits."  Id.  

Here, the Board finds that there is no reasonable possibility that records of the June 2001 emergency bowel repair at Southern Regional Hospital would show that the Veteran received infected blood or contracted hepatitis B or C as a result of that operation.  As will be discussed below, immediately after this surgery the Veteran was transferred to VA for continued hospitalization during his recovery from this procedure.  These records are in the claims file and amply document the fact that abdominal surgery was performed in June 2001 at Southern Regional and that the Veteran underwent a subsequent recovery period of several months.  There is no dispute as to whether the surgery was performed or whether there were unforeseen complications of the June 2001 VA colonoscopy.  The only issue is whether the Veteran contracted hepatitis B or C as a result of this procedure.  The VA treatment records show that hepatitis C was first diagnosed in October 2003 based on the results of a blood test.  An earlier blood test performed in July 2003 did not yield a diagnosis of hepatitis C.  Thus, there is no indication that records of the Veteran's bowel surgery at Southern Regional Hospital would show that he was diagnosed with hepatitis C at that time or contracted hepatitis C as a result of this procedure.  Rather, they would only show what has already been established, namely that emergency bowel repair was performed at Southern Regional in June 2001.  Accordingly, the Board finds that failure to obtain the Veteran's private treatment records from Southern Regional was harmless error.  See id; see also Mayfield, 19 Vet. App. at 115; Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that whether prejudice exists must be determined on a case by case basis). 

The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  Therefore, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, a VA examination or opinion has not been obtained with regard to whether the Veteran's hepatitis B or C was contracted as a result of VA care.  As will be discussed below, there is no competent evidence of record indicating that the Veteran's hepatitis B or C may have resulted from VA care.  Rather, the evidence of record only shows a diagnosis of hepatitis C made by VA in October 2003 based on the results of a blood test, and that the Veteran had been found to be at risk for contracting hepatitis as early as November 2001 due to a history of having multiple sexual partners.  In the absence of any indication that the Veteran was exposed to infected blood as a result of VA care, a VA examination or opinion is not warranted.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. §§ 3.159(c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 115. 

II. Analysis

The Veteran argues that he is entitled to compensation under 38 U.S.C.A. § 1151 for residuals of complications resulting from a colonoscopy performed at VA in June 2001.  For the following reasons, the Board finds that compensation is warranted for an abdominal scar caused by surgical bowel repair necessitated by the colonoscopy.  However, the Board finds that compensation is not warranted for hepatitis B or C as a result of the colonoscopy or otherwise as a result of VA care. 

Because the Veteran's claim for benefits under 38 U.S.C.A. § 1151 was filed after October 1, 1997, the current version of that statute and its implementing regulations are applicable.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998). 

The law provides that compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151. 

In determining whether additional disability exists, VA compares the veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2). 

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

A. Abdominal Scar

The VA treatment records show that on June 5, 2001 the Veteran underwent a colonoscopy at the Atlanta VAMC.  The indication for the procedure was hematochezia.  Prior to performing the colonoscopy, the benefits, risks, and alternatives of the procedure were discussed and informed consent was obtained from the Veteran.  The VA physician who performed the procedure noted that there were no complications associated with the colonoscopy.  The Veteran was diagnosed with a colonic polyp, hemorrhoids, and diverticulosis of the colon.

The following day, the Veteran called VA and reported abdominal cramps, pain, and the inability to pass gas the entire night.  The Veteran was advised to go to the VA emergency room or call 911 and go to the nearest emergency room available.  An addendum to this record reflects that paramedics called on the Veteran's behalf and were advised by VA to take him to the nearest emergency room.  It was noted that free air in the bowel or other possible complications could not be disregarded.  Later in the morning, a physician called from the emergency room at Southern Regional Hospital to obtain more information about the procedures that had been performed at VA the previous day.  The physician informed VA that the Veteran had free air up to his chest level.  

Subsequent VA treatment records show that the Veteran was hospitalized at VA for about two weeks in June 2001 almost immediately after undergoing abdominal surgery at Southern Regional Hospital.  These records show that the Veteran's colon had been perforated during the colonoscopy and that a colectomy had been performed to repair the perforation.  As a result, the Veteran had an open abdominal wound which was allowed to heal by secondary intention.  After the two-week hospitalization period, the Veteran was discharged to home care.  Home nursing services were provided for continued care of the wound until early September 2001. 

An August 2002 VA treatment record reflects that the Veteran reported discomfort at the surgical site, although the wound was well-healed.  He also reported pain with bowel movements and occasional prolapsed hemorrhoids with prompt reduction.

VA treatment records dated in October 2002 and December 2002 reflect that the Veteran had a large abdominal scar resulting from secondary healing of the surgical wound and was seen for a plastic surgery consultation. 

A May 2003 VA treatment record reflects that the Veteran had a ventral hernia versus a diathesis and a wide deformed scar as a result of the colon surgery performed in June 2001.  The Veteran was scheduled for surgery to repair the ventral hernia with myofascial flaps. 

Subsequent VA treatment records do not show treatment for the Veteran's abdominal scar and do not reflect diagnoses of a ventral hernia or other complications of the June 2001 bowel repair.  However, a December 2008 VA examination report reflects that the Veteran had a scar located on the mid abdomen associated with the surgical repair of his colon perforation which was depressed and measured 15 centimeters by 5 centimeters.  A ventral hernia was not diagnosed at this time.  A June 2010 VA examination report reflects similar findings. 

Based on the foregoing evidence, the Board finds that the Veteran currently has an abdominal scar resulting from the surgical repair of a torn colon which was caused by the colonoscopy performed by VA in June 2001.  Clearly, the perforated colon, which necessitated emergency surgery at Southern Regional Hospital, was either a result of fault on the part of the VA treating provider who performed the colonoscopy, or was not reasonably foreseeable.  See 38 U.S.C.A. § 1151.  Indeed, it was mistakenly noted at the time of the colonoscopy that there were no complications.  Thus, the Board finds that the benefit-of-the-doubt rule applies, and therefore compensation under 38 U.S.C.A. § 1151 is warranted for the Veteran's abdominal scar.  See 38 C.F.R. § 3.102.  However, the Veteran has not stated, and there is no evidence showing, that he has been diagnosed with a ventral hernia since he submitted the present claim in October 2004.  Thus, compensation for a ventral hernia under 38 U.S.C.A. § 1151 is not warranted.

B. Hepatitis B and C

The Veteran also argues that he contracted hepatitis B and C as a result of the June 2001 colonoscopy and consequent bowel repair or as a result of other surgical procedures performed by VA, to include a March 2003 seed implantation to treat prostate cancer and removal of a tumor from his back.  Here, the evidence shows that the Veteran was first diagnosed with hepatitis C in October 2003 based on the results of a blood test.  A blood test performed in July 2003 did not yield a diagnosis of hepatitis C.  The Board notes that a November 2001 VA screening for hepatitis showed that the Veteran was at risk for contracting hepatitis due to his reports of having a history of multiple sexual partners.  An August 2002 VA treatment record also shows that the Veteran was found to be at risk for contracting hepatitis based on screening for this disease. 

An October 2004 VA treatment record reflects that the Veteran was diagnosed with a chronic hepatitis C infection based on results of blood tests performed in the last six months.  It was noted that the Veteran's previous laboratory reports had been within normal limits.  With regard to risk factors for contracting hepatitis, the Veteran denied a history of injecting illegal drugs or having undergone a blood transfusion.  

A July 2005 VA dermatology consultation record reflects that the Veteran had a past medical history of hepatitis B and C.  However, the VA treatment records do not show that hepatitis B has actually been diagnosed based on clinical findings, such as via the results of laboratory testing, and are generally negative for this diagnosis. 

Based on the evidence of record, the Board finds that there is no indication that the diagnosis of hepatitis C, first made in October 2003, is related either to the June 2001 colonoscopy with colon perforation and consequent bowel repair, or to other VA procedures, including the March 2003 seed implantation or the removal of a tumor from the Veteran's back.  Indeed, the July 2003 VA blood test, which is dated after these procedures were performed, was negative for a diagnosis of hepatitis.  The fact that this blood test was negative for hepatitis weighs against a finding that the Veteran contracted hepatitis as a result of past surgical procedures performed at VA or, in the case of the surgery at Southern Regional, as a proximate result of VA care.  

The Board further finds that there is no evidence that the Veteran was exposed to a recognized risk factor for contracting hepatitis as a result of VA care.  In this regard, the recognized risk factors for contracting hepatitis C are intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 211B (98-110).  The evidence of record does not show that the Veteran's treatment at VA or his surgical repair a perforated colon at Southern Regional Hospital exposed him to infected blood.  Moreover, the November 2001 VA screening for hepatitis reflects that the Veteran was at risk for contracting this disease as a result of a past or then-current history of having multiple sexual partners, which is a known risk factor for contracting hepatitis.  See id.  Thus, the Board finds that this record, the negative results in July 2003, and the fact that there is no evidence suggesting that the Veteran was exposed to infected blood as a result of VA care, all weigh against the Veteran's claim.

The Board acknowledges the Veteran's contention that his hepatitis was contracted through being exposed to infected blood during surgical procedures performed at VA or at Southern Regional Hospital.  However, the Board finds that whether such a relationship exists is a determination that is too complex to be made based on lay observation alone.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Therefore, as a lay person, the Veteran does not have the medical expertise to render a competent opinion as to whether his hepatitis was contracted through such procedures.  See id.  Moreover, he has not provided any evidence to support such a finding other than his own assertion.  Accordingly, for the reasons discussed above, the Board finds that the preponderance of the evidence weighs against a relationship between surgical procedures performed by VA, to include the June 2001 colonoscopy performed at VA and the resulting bowel repair performed at Southern Regional Hospital, and the contraction of hepatitis B or C.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis B and C must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for an abdominal scar resulting from repair of a torn bowel due to complications of a colonoscopy performed at the Atlanta VAMC in June 2001 is granted.

Entitlement to compensation under 38 U.S.C. § 1151 for other residuals resulting from complications of a colonoscopy performed at the Atlanta VAMC in June 2001, to include hepatitis B and C is denied. 




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


